MacIntyre, P. J.
Under one phase of the evidence the jury were authorized to find that the facts and circumstances at the time the accused killed the deceased were such only as would excite the fears of a reasonable man that some bodily harm, less than a felony, was imminent and impending; thus, the jury were authorized to find the defendant guilty of voluntary manslaughter. Code, §26-1007; Johnson v. State, 72 Ga. 679, 695; Gresham v. State, 70 Ga. App. 80, 81 (27 S. E. 2d, 463). The evidence authorized the verdict, and the trial judge did not err in overruling the motion for new trial.

Judgment affirmed.


Gardner and Townsend, JJ., concur.

L. L. Woodward, for plaintiff in error.
Harvey L. Jay, Solicitor-General, contra.